State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519089
________________________________

In the Matter of NATHANIEL C.
   PARARA,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Garry, J.P., Rose, Lynch and Clark, JJ.

                             __________


     Nathaniel C. Parara, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Julie M.
Sheridan of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Garry, J.P., Rose, Lynch and Clark, JJ., concur.
                              -2-                  519089

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court